July 24, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        CONNIE SUSAN WALSH, Appellant

NO. 14-10-00629-CV                         V.

                         JAMES HENRY WALSH, Appellee
                        ________________________________



       This cause, an appeal from the final divorce decree, signed April 14, 2010, was
heard on the transcript of the record. We have inspected the decree and find no error in
the decree. We order the judgment of the court below AFFIRMED.

       We order appellant, Connie Susan Walsh, to pay all costs in this appeal. We
further order the decision certified below for observance.